13-699
Willey v. Kirkpatrick
                        UNITED STATES COURT OF APPEALS 

                               FOR THE SECOND CIRCUIT 

                                   _______________ 

                                  August Term, 2014 

              (Argued: April 1, 2015               Decided: August 28, 2015) 

                                   Docket No. 13‐699 

                                   _______________ 
 
                                AARON WILLEY, 
                                          
                                           Plaintiff‐Appellant, 
                                          
                                      —v.— 
                                          
    ROBERT A. KIRKPATRICK, M. MONAHAN, MARTAIN KERNEY, SCOTT LAMBERT, 
  TAYLOR ROBERTS, M. SZTUK, A. ALLESSANDRO, M. OVERHUFF, TOM SCHOELLKOPFL, 
                                 JEFF JESZORSKI,  
                                          
                                           Defendants‐Appellees. 
                                _______________                     

B e f o r e:   KATZMANN, Chief Judge, POOLER and CARNEY, Circuit Judges. 
                                 _______________  

       Appeal from a judgment of the United States District Court for the Western 
District of New York (Telesca, J.), which granted summary judgment to the 
defendants and dismissed all of the plaintiff’s claims brought under 42 U.S.C. 
§ 1983. We conclude that the grant of summary judgment conflicts with Rule 56(f) 
of the Federal Rules of Civil Procedure because it reached, sua sponte and 
without notice, claims not briefed in the defendants’ motion. We also vacate the 
district court’s conclusion that the plaintiff failed to state claims for unsanitary 
conditions and retaliation, and we write to clarify the legal standard for such 
claims. Finally, we revive Willey’s claims for inadequate nutrition, theft of legal 
documents, harassment, malicious prosecution, and false imprisonment as 
sufficiently alleged, and provide guidance for the district court on remand. 
Accordingly, we VACATE the judgment and REMAND for further proceedings 
consistent with this opinion. 
                                    _______________                         
 
              RYAN A. LEMA (Timothy W. Hoover and Michael S. Silverstein, on the 
                    brief), Phillips Lytle LLP, Buffalo, New York, for Plaintiff‐
                    Appellant. 
 
              ROBERT M. GOLDFARB, Assistant Solicitor General, for Andrea Oser, 
                    Deputy Solicitor General, Barbara D. Underwood, Solicitor 
                    General, and Eric T. Schneiderman, Attorney General of the 
                    State of New York, Albany, New York, for Defendants‐Appellees. 
                                    _______________                         
                         
KATZMANN, Chief Judge: 

      Plaintiff‐Appellant Aaron Willey alleges that, while incarcerated in New 

York, he endured a cruel campaign of harassment at the hands of corrections 

officers in retaliation for his refusal to provide false information against another 

inmate. The course of retaliatory conduct he alleges included smaller indignities 

like frequent harassment and a week’s worth of meals that were nutritionally 

inadequate. But Willey also alleges that he was on three occasions exposed to 



                                          2
unsanitary conditions of confinement in violation of the Eighth Amendment. The 

most grotesque exposure Willey alleges is that officers placed him in solitary 

confinement with a Plexiglas shield restricting the airflow to his small cell and 

then incapacitated his toilet, so that he was reduced to breathing a miasma of his 

own accumulating waste. The two other alleged exposures to unsanitary 

conditions involved Willey’s detention in an observation cell whose walls and 

mattress were smeared with feces and stained with urine. Willey alleges further 

retaliatory conduct including theft of his legal documents, malicious prosecution, 

and false imprisonment. 

      Willey proceeded pro se below, naming as defendants several corrections 

officers and their supervisors at the Wende Correctional Facility, in Alden, New 

York, where Willey was incarcerated during the events alleged in his complaint. 

When these defendants moved to dismiss the complaint for failure to state a 

claim, the district court (Siragusa, J.) denied the motion in its entirety. Several 

years later, the district court (Telesca, J.) granted the defendants’ motion for 

summary judgment, deciding in sum and substance that Willey’s amended 

complaint failed to state a claim. The district court’s grant of summary judgment 



                                           3
in part on grounds not raised by the movants, without notice to Willey or an 

opportunity for him to respond, conflicts with Rule 56(f) of the Federal Rules of 

Civil Procedure. As to those grounds that were raised by the defendants, the 

district court’s conclusion that Willey’s complaint failed to state a claim rested on 

an erroneous legal foundation. 

      In this opinion, we first reiterate the proper standard for granting summary 

judgment on grounds not raised by the movant, which was not met here. Second, 

we clarify the standard for a claim for unconstitutional retaliation. Third, we 

disagree with the district court’s analysis of Willey’s claim for unsanitary 

conditions. Fourth, we revive Willey’s claims for nutritionally inadequate meals, 

theft of legal documents, harassment, malicious prosecution, and false 

imprisonment. Finally, we suggest to the district court that on remand Willey 

receive appointed counsel, an opportunity to take further discovery, and leave to 

file a second amended complaint. 

 

 

 



                                          4
                                 BACKGROUND 

I. Willey’s Complaint 

      This summary of the relevant factual background we draw principally from 

the allegations in Willey’s complaint, because, as we will explore further, the 

defendants’ motion for summary judgment rested entirely on the legal sufficiency 

of the allegations of the complaint and not on any evidence. Willey, pro se, filed 

his original typewritten complaint on August 31, 2007, and filed his handwritten 

amended complaint on April 7, 2010. Because they are substantively identical, 

with one exception discussed below, this recitation cites to allegations in the 

original complaint, all of which appear also in the amended complaint. Compare 

Compl., J.A. 17–36, with Am. Compl., J.A. 158–172. 

      Beginning at age 18, Willey was incarcerated at the Wende Correctional 

Facility in Alden, New York, from April 2004 until October 2006, although during 

this period he was housed for five months at the Central New York Psychiatric 

Facility. The events giving rise to this suit all occurred at Wende, and the 

defendants are Wende corrections officers, hearing officers, and their supervisors 

who were employed there during Willey’s incarceration. Willey alleges that, on 



                                          5
October 15, 2005, he was approached on his way to evening recreation by 

Sergeant Scott Lambert, who stopped Willey and requested identification. 

Corrections officer Taylor Roberts then performed a pat frisk of Willey, which 

uncovered nothing unusual. Nevertheless, Roberts handcuffed Willey and 

escorted him “into a room with no cameras or witnesses present.” J.A. 20. In this 

room, Willey alleges, the following took place: 

          I  was  questioned  by  defendant  LAMBERT  about  another  prisoner 
          who  was  supposedly  smuggling  drugs  into  the  prison.  I  explained 
          that  I  had  no  knowledge  or  recollection  of  involvement  with  this 
          person,  nor  did  I  even  know  who  this  person  was.  Defendant 
          LAMBERT  then  opened  a  desk  drawer  and  pulled  out  what 
          appeared  to  be  a  weapon  or  piece  of  metal.  Defendant  LAMBERT 
          placed this piece of metal on the desk between us, and threatened me 
          by  stating,  “Either  you  work  with  us  as  an  informant  or  you  are 
          going  to  be  charged  with  a  weapon.”  At  this  time  I  stopped  talking 
          completely, to which defendant LAMBERT responded, “Have it your 
          way.” Corrections officers then took me to the WCF special housing 
          unit (solitary confinement) where I was in fact falsely imprisoned.  
           
Id. 1  




        In this and subsequent quotations from Willey’s complaint, the 
          1

defendants’ motion for summary judgment, and the district court decision, we 
have taken the liberty of correcting typographical errors for clarity’s sake. 
 


                                                6
      Two days later, on October 17, Willey “was issued a false misbehavior 

report alleging false charges that [he] was in possession of a weapon/contraband.” 

Id. At a hearing held on October 19, Willey was adjudged guilty of the shank‐

possession charge, but he alleges that he was never told that the hearing was to 

occur nor provided with the opportunity to attend or to present witnesses or 

evidence. Willey appealed internally to the statewide Special Housing Unit 

director in Albany, Donald Selsky, who reversed the finding of guilt and ordered 

a new hearing. At the new hearing, Willey was allowed to appear, but the hearing 

officer Martain Kerney allegedly threatened to beat Willey and called him a 

“young punk.” Id. at 22. Kerney eventually ejected Willey and found him guilty in 

absentia, sentencing him on December 28, 2005, principally to 180 days of solitary 

confinement (also known as Special Housing Unit or the “S.H.U.”). Willey filed 

another appeal with Selsky. 

      With his appeal pending, Willey remained in solitary confinement. Willey 

alleges that he was “continuously harassed psychologically, emotionally, 

verbally, and sexually by corrections officers but particularly by defendant A. 

ALLESSANDRO.” Id. at 28. This conduct included, while watching Willey 



                                         7
shower, Sergeant Allessandro “licking his lips and blowing kisses toward 

[Willey].” Id. Just over a month into his time in solitary confinement, on 

November 26, 2005, Willey alleges that he was escorted by Allessandro and 

corrections officer M. Sztuk to the shower, and upon Willey’s return found his cell 

“trashed, i.e., toilet flooded, water all over; legal paperwork, books, personal 

letters scattered all over and out of their original places.” Id. at 23. That evening, 

Willey asked Sztuk for a search contraband slip to document what happened, to 

which Sztuk responded by threatening Willey with worse punishments if he 

persisted. 

      Willey also allegedly learned from other inmates confined near his cell that 

they had seen Sztuk removing Willey’s “rolled up legal paperwork.” Id. at 24. 

Willey then shouted that he wanted to speak to a supervisor, to which 

Allessandro replied that Willey should give it a rest or he would soon be moved 

to the restricted side of solitary. “I’m not giving it a rest—you people stole my 

legal paperwork,” answered Willey. Id. Sztuk then responded, “What’s that 

Willey, you said you are going to ‘shit us down’?,” prison argot for throwing 

feces or urine at a corrections officer. Id. Willey denied having made the threat. 



                                           8
       Because Allessandro and Sztuk said that Willey made this threat against 

them, he was moved to the restricted side of solitary, and a Plexiglas cell shield 

was placed over the bars, preventing air circulation. In Willey’s complaint, he 

alleges: 

        For  the  entire  duration  of  time  I  was  behind  the  cell  shields, 
        defendant  A.  ALLESSANDRO  subjected  me  to  various  forms  of 
        harassment  including  turning  off  my  toilet  water  pressure,  so  that  I 
        couldn’t  flush  my  toilet,  thereby  forcing  me  to  stay  in  a  cell  with 
        restricted air circulation and breathe in urine/feces odors. At all times 
        mentioned  defendant  JEFF  JESZORSKI  was  the  acting  sergeant 
        supervising  defendants  A.  ALLESSANDRO,  M.  SZTUK,  and  M. 
        OVERHUFF, and allowed them to harass plaintiff, and abdicated his 
        legal  duty  to  stop  and  prevent  above‐listed  defendants  from 
        harassing  plaintiff;  defendant  JEFF  JESZORSKI  also  participated  in 
        harassing plaintiff. 
         
Id. at 25 (citation omitted).  

       Sztuk issued Willey an allegedly false misbehavior report, on November 28, 

2005, which stated that Sztuk had read Willey’s lips and that Willey had mouthed 

a threat to throw his waste at Sztuk. After a hearing at which Willey testified and 

cross‐examined Sztuk, Willey was found guilty and sentenced principally to 90 

days of solitary confinement. Willey once again filed an appeal with Selsky. 




                                              9
      On December 18, 2005, corrections officer M. Overhuff approached Willey’s 

cell after dinner. Willey alleges:  

        I placed my cups, tray, and utensils on the feed‐up port so defendant 
        OVERHUFF  could  see  I  was  turning  everything  in  (this  was  my 
        usual practice). However, defendant M. OVERHUFF purposely with 
        intent  to harass and annoy  plaintiff  refused  to  take my garbage.  On 
        December 19, 2005, I was issued a false misbehavior report written by 
        defendant  M.  OVERHUFF  alleging  I  refused  to  turn  in  my  garbage 
        on December 18, 2005. 
         
Id. at 26–27. For the week before the hearing on this misbehavior report, Deputy 

Superintendent of Security M. Monahan placed Willey on a pre‐hearing restricted 

diet that, Willey alleges, was “most definitely cruel and unusual punishment as 

per it consists of nothing more than a loaf of bread (usually stale) and dried‐up 

cabbage.” Id. at 27.  

      At the hearing for this misbehavior report on January 3, 2006, hearing 

officer Tom Schoellkopfl allegedly refused to permit Willey to question a witness 

and then removed Willey from the hearing. Schoellkopfl then allegedly told 

Willey, “You are going to die in the S.H.U.—you young punk.” Id. at 28. 

Schoellkopfl found Willey guilty and sentenced him on January 10, 2006, 




                                         10
principally to 30 days of solitary confinement. As he had with each previous 

finding of guilt, Willey filed an administrative appeal with Selsky. 

       Willey left solitary confinement on February 9, 2006: 

      All  of  the  above‐noted  harassments  that  I  was  being  subjected  to 
      resulted in my becoming severely depressed and attempting suicide 
      by  swallowing  numerous  ibuprofen  pills.  .  .  .  I  was  taken  via 
      ambulance  to  Erie  County  Medical  Center.  While  inside  the 
      ambulance,  I  was  strapped  down  to  a  gurney,  handcuffed,  and 
      shackled.  Someone  inserted  a  needle  into  my  arm  and  someone 
      placed  a  gas  mask  over  my  face.  From  this  point  forward  I  don’t 
      remember anything until I woke up strapped to a bed in ECMC. 
 
Id. at 29. Willey alleges that, before suffering the cruelty of Wende’s officers, he 

“had no significant mental‐health issues and was not taking any mental‐health 

medication.” Id. He attributes to the officers’ conduct “a significant amount” of 

his mental‐health problems. Id. 

      When Willey returned from the hospital to Wende, he was placed “into a 

mental‐health observation cell that was extremely filthy and smelled of 

urine/feces.” Id. Willey remained “naked in the observation cell for 14 days” 

before he was transferred to the Central New York State Psychiatric Center for 

about five months. Id. When he returned to Wende, on July 28, 2006, Willey was 

once again placed “into an extremely dirty observation cell,” which “had urine 


                                          11
stains on the floor and fecal stains on the walls and mattress. The smell in the cell 

was extremely bad.” Id. at 30. Willey remained there until August 24, 2006, when 

he was sent back to solitary confinement. 

      The final misbehavior report issued to Willey was served the next day and 

alleged that he had “kicked a corrections officer while in handcuffs and feet 

restraints on February 10, 2006,” while he was being returned to Wende from the 

hospital. Id. Following a hearing, Schoellkopfl found Willey guilty and sentenced 

him principally to 180 days of solitary confinement. Willey once again appealed 

to Selsky. 

      Willey sent a letter to Wende Superintendent Robert A. Kirkpatrick on 

September 17, 2006, which related Willey’s belief that he had been falsely charged 

and unfairly sentenced to solitary confinement and also requested his release to 

the general population within Wende. By letter dated October 4, 2006, Kirkpatrick 

declined to take action. Willey also filed with the Attorney General of the State of 

New York a Notice of Intention to File a Claim, see N.Y. Ct. Cl. Act § 10, 

concerning Willey’s treatment in custody. Finally, on October 19, 2006, Willey was 

transferred from Wende to the Attica Correctional Facility. 



                                          12
       Many of the administrative appeals that Willey filed with Selsky met with 

success. In addition to his first appeal, already mentioned, which prevailed on 

procedural grounds, Willey’s appeal from his conviction for possession of the 

shank was also successful—Selsky reversed that conviction on February 28, 2006. 

That same day, Selsky also reversed the conviction related to dinner‐tray 

collection. These decisions arrived a few weeks after Willey’s attempted suicide. 

Selsky did affirm, on February 17, 2006, the conviction for Willey’s threatening to 

throw feces or urine at Sztuk. Selsky also affirmed, on December 5, 2006, the 

conviction for Willey’s kicking an officer, although Selsky halved the sentence 

from six months of punishment to three months. Willey served this sentence at 

Attica.  

       Willey learned, on November 28, 2006, after his transfer to Attica, that he 

had been criminally charged in Alden Town Court for the same alleged 

conduct—possessing a shank—for which he was originally punished with 

solitary confinement and on which he prevailed in his first two administrative 

appeals. The criminal charge was allegedly supported by a deposition from 

Roberts attesting that Willey had possessed the shank at Wende. Willey again 



                                         13
denied having ever possessed a shank, both in person and in a lengthy letter to 

the presiding judge, Justice LaDuca, who dismissed the criminal charges on April 

3, 2007. 

II. Proceedings Below 

       All these alleged facts appeared in Willey’s complaint, which the 

defendants moved to dismiss under Rule 12(b)(6) of the Federal Rules of Civil 

Procedure. The district court (Siragusa, J.) denied the motion in its entirety, 

finding that Willey’s allegations stated viable claims and that the defendants were 

not entitled to qualified immunity. See J.A. 119–28, Decision and Order, Willey v. 

Kirkpatrick et al., No. 07‐cv‐6484 (W.D.N.Y. Oct. 9, 2009). The district court noted 

that, although false misbehavior reports generally do not give rise to a claim 

under 42 U.S.C. § 1983, they do when combined with a deprivation of due process 

at the resulting hearing or when done in retaliation for the exercise of a 

constitutional right. The district court observed “that it is unclear whether there is 

a constitutional right ‘not to snitch.’ ” Id. at 125 n.2. 

       The district court referred the case to a magistrate judge for “non‐

dispositive pre‐trial matters.” Id. at 128. The defendants answered on October 23, 



                                             14
2009, denying all of the complaint’s allegations and admitting only that they were 

employed at Wende in 2005. Willey moved for partial summary judgment on 

January 11, 2010. This motion was denied sua sponte by the district court without 

prejudice to its reassertion after discovery concluded. Willey, with leave from the 

district court, filed his amended complaint on April 7, 2010, and the defendants 

filed an identical answer on June 14, 2010. The defendants answered 

interrogatories but were not deposed. The defendants moved for summary 

judgment on February 21, 2012. Willey opposed that motion and moved for 

appointment of counsel on March 22, 2012. The district court denied Willey’s 

motion for appointment of counsel on May 2, 2012. With the motion for summary 

judgment fully briefed, Judge Siragusa ordered the case transferred to Judge 

Telesca on January 24, 2013. Eleven days later, Judge Telesca granted summary 

judgment to the defendants in a 26‐page decision, the decision from which Willey 

takes this appeal. See J.A. 656–81, Decision and Order, Willey v. Kirkpatrick et al., 

No. 07‐cv‐6484 (W.D.N.Y. Feb. 4, 2013). 

      The defendants’ Rule 56 statement in support of their motion for summary 

judgment was unusual, spanning only ten paragraphs of facts about which, they 



                                           15
contended, “there is no genuine issue to be tried.” J.A. 607. The first two 

paragraphs of the Rule 56 statement recited that Willey was incarcerated at 

Wende and that the defendants worked there. The next seven paragraphs 

recounted some of the allegations Willey made in his complaint, and the final 

paragraph noted that the defendants denied all the claims in their answer. See id. 

at 607–09. The defendants attached as evidence only Willey’s Certified Inmate 

Record. See id. at 614–23.  

       The defendants’ brief in support of their motion for summary judgment 

was similarly unorthodox. In its telling, the defendants: 

        move[d]  for  summary  judgment  on  a  variety  of  grounds:  that  the 
        plaintiff has nothing more than his own subjective belief that he has 
        been  subjected  to  unlawful  harassment  stemming  from  false 
        misbehavior reports, and [that] the alleged incidents do not amount 
        to  a  legally  cognizable  claim  upon  which  relief  can  be  granted  as  a 
        matter of law.  
         
Id. at 624–25. In keeping with this framing, the brief argued that various of the 

claims in Willey’s complaint were legally insufficient, e.g., “Claim[s] against 

defendants Lambert and Roberts fail to state a claim upon which relief can be 

granted as a matter of law.” Id. at 626. The defendants’ brief characterized the 

claims in Willey’s complaint as seeking redress for (1) being placed in mechanical 


                                            16
restraints; (2) being ejected from a hearing; (3) having his cell “trash[ed]” and 

property stolen; and (4) being confined behind cell shields, being issued false 

misbehavior reports, and receiving inadequate nutrition. See id. at 626–30. The 

defendants also urged that respondeat superior was an insufficient basis on which 

to sustain a constitutional claim against Superintendent Kirkpatrick. See id. at 630.  

      Willey opposed the motion with an eight‐page document that contained 

both legal arguments and factual averrals. He styled the document as a 

declaration, writing, “I, Aaron Willey, do hereby declare under penalty of perjury 

that all of the foregoing information is true to the best of my knowledge and 

belief.” Id. at 651. Willey’s declaration pointed out that the defendants’ brief 

covered only some of his claims, stating that “there are other events not described 

by the defendants that constituted violations of the plaintiff’s constitutional 

rights,” including malicious prosecution and unsanitary conditions of 

confinement. Id. at 645. 

      The district court’s February 4, 2013 decision and order (Telesca, J.), from 

which this appeal is taken, began with a recitation of facts “drawn from the 

pleadings and discovery documents on file,” and viewed in the light most 



                                          17
favorable to Willey. Id. at 657. The decision recounted five principal incidents 

alleged in the complaint: (1) the October 2005 misbehavior report for possessing a 

weapon and the resulting solitary confinement; (2) the November 2005 

misbehavior report for threatening to attack officers with human waste and the 

resulting cell shields and water shut‐off; (3) the December 2005 misbehavior 

report for refusing to turn in a food tray and the resulting restricted diet; (4) the 

harassment in solitary confinement and the resulting suicide attempt and 

confinements in the mental‐health observation cells; and (5) the August 2006 

misbehavior report for kicking an officer. See id. at 658–63. 

      In its analysis, the district court first noted that “to maintain an actionable 

claim against correction[s] officers for filing a false misbehavior report, the inmate 

must be able to show either (1) that he was disciplined without adequate due 

process as a result of the report; or (2) that the report was issued in retaliation for 

exercising a constitutionally protected right.” Id. at 666–67. The district court 

analyzed only the first of these options, stating, “Willey ha[d] not alleged that the 

misbehavior reports were issued in retaliation for his exercise of a constitutionally 

protected right.” Id. at 667. The district court reasoned that although Willey’s 



                                           18
exclusion from the disciplinary hearing “was violative of Willey’s state regulatory 

rights . . . , his federal constitutional rights were not violated thereby.” Id. at 669.  

      Turning to the alleged destruction of Willey’s property, including legal 

documents, the district court stated that “even the intentional destruction of an 

inmate’s property by a prison officer does not violate the Due Process Clause if 

the state provides that inmate with an adequate post‐deprivation remedy.” Id. 

Accordingly, Willey’s claim that Sztuk and Allessandro “stole legal documents 

from his cell, and destroyed his personal property” failed to state “an actionable 

constitutional claim because New York state law provides him with an adequate 

post‐deprivation remedy, i.e., § 9 of the Court of Claims Act.” Id. at 669–70. 

Regarding the claim of harassment, the district court reasoned that because 

Willey did not allege “uninvited physical or sexual contact” by Allessandro, his 

“annoying conduct and comments, unaccompanied by physical threats or attacks, 

do not amount to a constitutional violation.” Id. at 671.  

      The district court then analyzed Willey’s claim for unsanitary conditions of 

confinement, notwithstanding that the defendants “failed to address [it] in their 

motion for summary judgment.” Id. Canvassing our precedents and those of sister 



                                            19
circuits, the district court discerned a circuit split “[w]here an inmate’s exposure 

to waste lasts for three or four days.” Id. at 674 (internal quotation marks 

omitted). The district court found Willey’s allegations insufficient: 

      Especially because Willey has adequately pleaded maliciously willful 
      conduct  by  C.O.  Allessandro,  rather  than  mere  negligence,  the 
      alleged  shut‐off  of  the  running  water  to  Willey’s  toilet  for  several 
      days  places  this  case  on  the  borderline  between  the  levels  of 
      discomfort  to  be  expected  in  prison  and  unacceptable,  inhumane 
      conditions. After reviewing the cases cited above, however, the Court 
      concludes  that  on  the  particular  facts  presented  here,  Willey’s 
      conditions‐of‐confinement  claim  cannot  withstand  summary 
      judgment. First, Willey is vague as to the dates that the alleged shut‐
      off occurred, and has made conflicting allegations about the duration 
      (“extensive  lengths  of  time”  versus  “seven  days”  versus  the  time 
      between December 1, 2005, and January 10, 2006). Second, Willey has 
      not claimed that human waste from his toilet overflowed into his cell. 
      Third,  Willey  has  not  claimed  that  he  suffered  sickness  or  other  ill 
      effects as a result of the malodorous atmosphere caused by the water 
      shut‐off. 
 
Id. at 675–76 (citations omitted). 

      Finally, the district court also found insufficient Willey’s claim for 

inadequate nutrition while placed on a restricted diet for one week by Monahan. 

“Courts in this Circuit routinely have dismissed claims similar to Willey’s, finding 

that the inmate failed to establish that he experienced a sufficiently serious 

deprivation for purposes of the Eighth Amendment.” Id. at 677–78. Accordingly, 


                                            20
the district court granted the defendants’ motion for summary judgment and 

dismissed Willey’s Amended Complaint in its entirety. This appeal timely 

followed. 

                                   DISCUSSION 

I. Standard of Review and Summary Judgment 

      Our standards of review are familiar. We review de novo a dismissal under 

Rule 12(b)(6) for failure to state a claim, and we must reverse if the complaint 

contains sufficient factual matter that, accepted as true, states a plausible claim for 

relief. See Cruz v. TD Bank, N.A., 711 F.3d 261, 267 (2d Cir. 2013). We employ the 

same standard of review for a judgment on the pleadings under Rule 12(c). See 

Hayden v. Paterson, 594 F.3d 150, 160 (2d Cir. 2010). And we review de novo a 

grant of summary judgment under Rule 56, construing all evidence in the light 

most favorable to the non‐moving party. See Ruggiero v. Cty. of Orange, 467 F.3d 

170, 173 (2d Cir. 2006). We affirm summary judgment only where “there is no 

genuine dispute as to any material fact and the movant is entitled to judgment as 

a matter of law.” Fed. R. Civ. P. 56(a). Because Willey was pro se below, we must 




                                          21
interpret his papers liberally “to raise the strongest arguments that they suggest.” 

Burgos v. Hopkins, 14 F.3d 787, 790 (2d Cir. 1994); see also Fed. R. Civ. P. 8(e). 

       The parties disagree about the standard we should use to review the 

decision below. Willey, who is counseled on appeal, argues that we should 

review the decision as having been made under Rule 12(b)(6) or Rule 12(c) 

because it “essentially accepted the facts as alleged in Mr. Willey’s complaint, and 

dismissed each claim for failure to state a claim based on those allegations.” 

Appellant’s Br. 19. The defendants, by contrast, urge us to review the decision as 

a routine grant of summary judgment. “The fact that the district court found that 

certain of plaintiff’s allegations, even with evidentiary support, failed to state 

viable claims at all does not alter the procedural context of the court’s order—a 

duly interposed motion for summary judgment by defendants . . . .” Appellees’ 

Br. 12.  

       It is true, as Willey contends, that the district court’s decision rested entirely 

on its view that Willey’s complaint failed to state a claim for which relief may be 

granted. Without engaging in any consideration of facts produced by the limited 

discovery in this case, the district court nominally granted summary judgment 



                                           22
under Rule 56 but was in effect granting judgment as a matter of law on the 

pleadings under Rule 12(c). Cf. Johnson v. Pelker, 891 F.2d 136, 139 n.2 (7th Cir. 

1989) (“Without expressly saying so, the district court by granting summary 

judgment, effectively on the pleadings, treated the motion as one to dismiss under 

[Rule] 12(b)(6).”). But the distinction is immaterial to our standard of review, 

which we conduct de novo in either case, and we see no reason why legal issues 

may not be decided at summary judgment. 

      But a grant of summary judgment must comport with the Federal Rules of 

Civil Procedure. Rule 56 does permit a sua sponte grant of summary judgment 

dismissing a claim—but only under certain conditions. Entitled “Judgment 

Independent of the Motion,” Rule 56(f) permits a district court to grant summary 

judgment “on grounds not raised by a party.” Fed. R. Civ. P. 56(f)(2). But a district 

court may do so only “[a]fter giving notice and a reasonable time to respond.” 

Fed. R. Civ. P. 56(f). Because the district court did not provide Willey with notice 

that it would consider grounds not raised in the defendants’ brief in support of 

their motion, we must vacate the judgment to the extent that it exceeded the 

grounds raised in that motion.  



                                          23
      The motion was threadbare. The district court itself acknowledged that it 

was providing more to the defendants than their motion sought, writing that the 

defendants “failed to address this conditions‐of‐confinement claim in their 

motion for summary judgment.” J.A. 671. For this reason alone, we would 

reinstate Willey’s claim for unsanitary conditions of confinement. Some of the 

claims that the defendants did cursorily address in their motion were 

nevertheless decided by the district court on grounds not raised in the motion. To 

do so without notice and an opportunity to respond runs counter to Rule 56(f).  

      The defendants did address, for example, Willey’s claim for theft of his 

legal documents, but their only argument was a non sequitur: Willey “alleges no 

facts tending to show that, in an ordinary random cell search, property is not 

seized and cells are not turned upside down and inside out.” J.A. 628. The district 

court wisely declined to dismiss Willey’s claim on that reasoning. Instead, the 

district court held that there could be no claim even for intentional deprivation of 

property where the state provides an adequate post‐deprivation remedy, here, 

section 9 of the New York Court of Claims Act. Even if it were true that this 

generic property‐deprivation law provides an adequate remedy for the theft of 



                                         24
legal documents, the district court erred in granting summary judgment on that 

claim, without notice to Willey or an opportunity for him to respond, on grounds 

that appeared nowhere in the defendants’ moving papers. 

      Accordingly, we cannot affirm the judgment of the district court as to those 

parts of its decision that rested on grounds not raised by the defendants. Those 

parts include the claim for unsanitary conditions, the claim for theft of legal 

documents, and the claim for harassment. See J.A. 626–30. They also include 

Willey’s claims for malicious prosecution and false imprisonment, which went 

unmentioned both in the motion and the decision, and which we discuss further 

below. This conclusion does not end our discussion, because we identify a 

number of critical legal errors, which the district court, we respectfully conclude, 

committed in analyzing the sufficiency of several of Willey’s allegations.  

II. Retaliation 

      The first of the many allegedly false misbehavior reports that Willey 

received charged him with possession of a shank. In general, a “prison inmate has 

no constitutionally guaranteed immunity from being falsely or wrongly accused 

of conduct which may result in the deprivation of a protected liberty interest.” 



                                          25
Freeman v. Rideout, 808 F.2d 949, 951 (2d Cir. 1986). The district court correctly 

noted two exceptions to this rule: when an inmate is “able to show either (1) that 

he was disciplined without adequate due process as a result of the report; or (2) 

that the report was issued in retaliation for exercising a constitutionally protected 

right.” J.A. 666–67 (citing Freeman, 808 F.2d at 951–53, and Franco v. Kelly, 854 F.2d 

584, 589–90 (2d Cir. 1988)). The district court analyzed only the first of these 

exceptions, reasoning that “Willey has not alleged that the misbehavior reports 

were issued in retaliation for his exercise of a constitutionally protected right.” Id. 

at 667.  

       In considering whether Willey received adequate due process, the district 

court noted that in New York an inmate has the right to “ ‘be present at the 

hearing unless he refuses to attend, or is excluded for reason of institutional 

safety or correctional goals.’ ” Id. (quoting N.Y. Comp. Codes R. & Regs., tit. 7, 

§ 254.6(a)(2)). Accordingly, “it was violative of Willey’s state regulatory rights to 

be excluded” from the hearings from which he was ejected or of which he was not 

informed. J.A. 669. But “a claim under state law does not necessarily provide a 

viable due process claim under 42 U.S.C. § 1983.” Id. at 668. The district court 



                                          26
stated that Willey’s “right to be personally present” at the hearing was not 

guaranteed by the U.S. Constitution. Id. (citing Wolff v. McDonnell, 418 U.S. 539 

(1974)).  

       Our reading of Wolff does not comport with the conclusion that the 

Constitution permits wholesale exclusion of an inmate from a disciplinary 

hearing. The plaintiffs in Wolff brought a Fourteenth Amendment challenge to 

Nebraska’s prisoner‐discipline process. The Supreme Court sought an 

“accommodation between institutional needs and objectives and the provisions of 

the Constitution that are of general application,” rejecting Nebraska’s argument 

that “the interest of prisoners in disciplinary procedures is not included in that 

‘liberty’ protected by the Fourteenth Amendment.” Wolff, 418 U.S. at 556–57. 

Accordingly, serious prison discipline like Willey’s punishment in solitary 

confinement must meet “the minimum requirements of procedural due process 

appropriate for the circumstances.” Id. at 558.  

       The Supreme Court elaborated that among those requirements are 

“advance written notice of the claimed violation and a written statement of the 

factfinders as to the evidence relied upon and the reasons for the disciplinary 



                                          27
action taken.” Id. at 563. Additionally, “the inmate facing disciplinary proceedings 

should be allowed to call witnesses and present documentary evidence in his 

defense when permitting him to do so will not be unduly hazardous to 

institutional safety or correctional goals.” Id. at 566. Yet the Court declined to 

require the full panoply of procedural protections prescribed for parole 

revocation by Morrissey v. Brewer, 408 U.S. 471, 489 (1974). Specifically, Wolff 

declined to extend to internal prisoner‐discipline hearings the rights of 

“confrontation and cross‐examination[, which] present greater hazards to 

institutional interests.”418 U.S. at 567. The Court was particularly sensitive to the 

possible harm that could result from permitting cross‐examination of an inmate‐

informant, acknowledging that the risks of cross‐examining guards “may be less.” 

Id. at 568–69. The Court thus declined to require prisons to permit cross‐

examination “at the present time,” leaving open the possibility that “[p]erhaps as 

the problems of penal institutions change and correctional goals are reshaped, the 

balance of interests involved will require otherwise.” Id. at 568. 

      Even assuming that the last forty years have not altered this balance to 

require that an inmate has the right to cross‐examine guards who accuse that 



                                          28
inmate of misconduct, we read Willey’s due‐process claim to concern those rights 

that Wolff did establish. Indeed, Willey’s first administrative appeal prevailed 

because Wende failed to afford him his right to “advance written notice of the 

claimed violation,” id. at 563, and his complaint alleges, “I was never informed 

that a hearing was taking place or ever asked if I wanted to attend,” J.A. 21. 

Willey further alleges: 

        In  this  situation  I  was  never  given  the  opportunity  to  appear  at  the 
        tier hearing, or call witnesses, or present rebuttal evidence, nor was I 
        ever  made  aware  that  any  hearing  was  being  commenced.  In 
        addition I was not given a written disposition by the fact finders as to 
        the evidence relied upon for their decision.  
         
Id.  

        These alleged procedural infirmities are, if true, repugnant not only to New 

York regulations but also to the Due Process Clause as construed by Wolff. And 

although not specifically mentioned in Wolff, the threats of physical abuse or new 

criminal charges allegedly made by hearing officers to Willey in an effort to 

induce him to plead guilty, see id. at 22, are incompatible with any notion of due 

process. Furthermore, Willey’s ejection from several hearings may be actionable 

to the extent that it implicates his right to call witnesses and present evidence 



                                              29
rather than any right to cross‐examination. The district court conflated these 

distinct concepts in characterizing Willey’s complaint as alleging a violation of 

“the right to be personally present.” Id. at 668. Nevertheless, we do not conclude 

on this record that Willey’s procedural rights were infringed or address whether 

the administrative appeals process with which he eventually found some success 

adequately cured any infringements.  

      An error of omission also affected the district court’s grant of summary 

judgment on Willey’s claim for retaliation. The district court acknowledged that a 

false misbehavior report was actionable if done in retaliation for the exercise of a 

constitutional right but concluded, without elaboration, that “Willey has not 

alleged that the misbehavior reports were issued in retaliation for his exercise of a 

constitutionally protected right.” Id. at 667. This analytical leap is somewhat 

surprising in light of the previous district judge’s decision on the motion to 

dismiss, which noted “that it is unclear whether there is a constitutional right ‘not 

to snitch.’ ” Id. at 125 n.2. The previous district judge correctly noted that we have 

previously left unresolved the question of whether such a right—the right to not 

become an informant—exists. See Allah v. Juchnewioz, No. 93‐cv‐8813, 1999 WL 



                                          30
562100, at *3 (S.D.N.Y. July 30, 1999) (holding that the plaintiff’s “claimed 

conduct—his refusal to snitch when asked in the presence of other inmates—is 

protected”), aff’d on other grounds sub nom. Allah v. Juchenwioz, 176 F. App’x 187, 

189 (2d Cir. 2006) (declining to reach question of whether “a prisoner enjoys a 

constitutional right not to become an informant”).  

      Construing Willey’s complaint in its most favorable light, it alleges that the 

first misbehavior report for possessing a weapon was issued to him in direct 

retaliation for his refusal to provide false information to Roberts and Lambert 

about an inmate whom Willey did not know. See J.A. 20. The only inference we 

need draw to reach this conclusion is that Willey was telling the truth when he 

said he knew nothing about the alleged smuggler of contraband and that the 

officers pressed him to tell them what they wanted to hear notwithstanding 

Willey’s actual lack of knowledge. 

      Was this refusal constitutionally protected? In the context of deciding 

whether substantive due process protects a right that is deeply rooted in our 

traditions, the Supreme Court has counseled that we should analyze “the most 

specific level at which . . . the asserted right can be identified,” Michael H. v. Gerald 



                                           31
D., 491 U.S. 110, 127 n.6 (1989) (plurality opinion), and we have said that the “first 

step . . . is to identify the specific constitutional right allegedly infringed,” Pabon v. 

Wright, 459 F.3d 241, 252–53 (2d Cir. 2006) (quoting Albright v. Oliver, 510 U.S. 266, 

271 (1994)). Although the intransitive verb “to snitch” does not yet merit a 

mention in Black’s Law Dictionary, we understand it to signify the act of 

providing information to a person in authority about another’s wrongdoing. 

“Snitching” carries a connotation, if not the denotation, of providing truthful 

information that inculpates the wrongdoer. Accordingly, we think that “the right 

not to snitch,” as the previous district court judge labeled it, perhaps 

misconstrues—but certainly fails to identify at its most specific level—the right 

Willey allegedly exercised in refusing to tell officers the lies he claims they 

wanted to hear about his knowledge of a suspected smuggler’s activities.  

      On appeal, Willey urges that his “right to refuse to perjure himself or give 

false information about another (and to testify truthfully, if he testified), is 

constitutionally protected.” Appellants’ Br. 38. But it may be that the most specific 

level at which to identify the putative right protecting Willey’s refusal is the right 

of an inmate to refuse to provide false information to a corrections officer. Cf. 



                                            32
Jackler v. Byrne, 658 F.3d 225, 241 (2d Cir. 2011) (identifying as protected by the 

First Amendment a citizen’s “right to reject governmental efforts to require him to 

make statements he believes are false”). In any event, the existence of that specific 

right is inadequately presented by the briefing, so we decline to resolve it. 

Whether such a right exists under the First, Fifth, Eighth, or Fourteenth 

Amendments, and whether it was not clearly established such that officers who 

may have violated it should be entitled to qualified immunity, are questions we 

leave to the district court to decide in the first instance. 

III. Unsanitary Conditions of Confinement 

      Willey alleged three periods of confinement in unsanitary conditions: in 

solitary confinement with a cell encapsulated by a Plexiglas cell shield; in a 

mental‐health observation cell where he was left naked for two weeks in February 

2006; and again in another observation cell from July 28 to August 24, 2006. The 

district court discussed only the first of these in its decision granting summary 

judgment. The district court found this allegation insufficient for three reasons: (1) 

“Willey is vague as to the dates that the alleged shut‐off occurred, and has made 

conflicting allegations about the duration,” from seven days to about seven 



                                            33
weeks, (2) “Willey has not claimed that human waste from his toilet overflowed 

into his cell,” and (3) “Willey has not claimed that he suffered sickness or other ill 

effects as a result of the malodorous atmosphere caused by the water shut‐off.” 

J.A. 675–76.  

      We reject this constrained conception of the Eighth Amendment’s 

protections against unsanitary conditions of confinement. A brief tour of the 

applicable case law, as ably canvassed by the district court, will aid our 

discussion. The Eighth Amendment “does not mandate comfortable prisons,” 

Rhodes v. Chapman, 452 U.S. 337, 349 (1981), but prisons nevertheless “must 

provide humane conditions of confinement,” Farmer v. Brennan, 511 U.S. 825, 832 

(1994). A claim under for violations of the Eighth Amendment requires (1) an 

“objectively, sufficiently serious . . . denial of the minimal civilized measure of 

life’s necessities” and (2) a “sufficiently culpable state of mind” on the part of the 

responsible official. Id. at 834 (internal quotation marks and citations omitted). 

      Our most recent opinion in this area is Gaston v. Coughlin, 249 F.3d 156 (2d 

Cir. 2001), which reinstated an inmate’s Eighth Amendment claim for exposure to 

human waste. In that case, the plaintiff had alleged that “on several days the area 



                                          34
directly in front of [his] cell was filled with human feces, urine, and sewage 

water.” Id. at 161. The district court found that these conditions “were neither 

severe nor protracted enough to rise to the level of an Eighth Amendment 

violation,” but we reversed because we were “unwilling to adopt as a matter of 

law the principle that it is not cruel and unusual punishment for prison officials 

knowingly to allow an area to remain filled with sewage and excrement for days 

on end.” Id. at 162, 166. 

      This sentiment was in keeping with our decision from a generation earlier, 

LaReau v. MacDougall, 473 F.2d 974 (2d Cir. 1974). There, an inmate spent five days 

in a cell whose toilet was a grate‐covered hole in the floor, which could be flushed 

only from outside the cell. “Causing a man to live, eat and perhaps sleep in close 

confines with his own human waste is too debasing and degrading to be 

permitted. The indecent conditions that existed in this . . . cell seriously 

threatened the physical and mental soundness of its unfortunate occupant.” Id. at 

978. And even before LaReau, we found an Eighth Amendment violation in part 

because the cell in which the plaintiff was confined for a month was “fetid and 

reeking from the stench of the bodily wastes of previous occupants which . . . 



                                           35
covered the floor, the sink, and the toilet.” Wright v. McMann, 387 F.2d 519, 522 

(2d Cir. 1967). 

      Our sister circuits are broadly in accord. See, e.g., McBride v. Deer, 240 F.3d 

1287, 1291 (10th Cir. 2001) (vacating in part dismissal where the plaintiff alleged 

that he was forced to live “in squalor—more specifically, a feces‐covered cell—for 

three days”); Sperow v. Melvin, 182 F.3d 922, 1999 WL 450786, at *2 (7th Cir. June 

24, 1999) (unpublished opinion) (reversing dismissal where inmate was 

“subjected to appalling conditions for three full days” including feces and urine 

on the walls and mattress); Young v. Quinlan, 960 F.2d 351, 365 (3d Cir. 1992) (“It 

would be an abomination of the Constitution to force a prisoner to live in his own 

excrement for four days in a stench that not even a fellow prisoner could stand.”), 

superseded on other grounds by Pub. L. No. 104‐134, 100 Stat. 1321 (1996); McCord v. 

Maggio, 927 F.2d 844, 846–47 (5th Cir. 1991) (holding that an inmate’s sleeping for 

two years on the floors of “roach‐infested, windowless, unlighted cells[,] into 

which rain water and backed‐up sewage leaked” on occasion, established 

unsanitary‐conditions claim); Williams v. Adams, 935 F.2d 960, 961–62 (8th Cir. 

1991) (reversing summary judgment where verified complaint alleged that during 



                                          36
13‐day period “the toilet in the cell did not work, and that it continually ran over 

and leaked onto the cell floor and the floor stayed filthy with its waste” (internal 

quotation marks and alterations omitted)). But see Smith v. Copeland, 87 F.3d 265, 

269 (8th Cir. 1996) (affirming summary judgment to defendants where plaintiff 

alleged “an overflowed toilet in his cell for four days”). 

      From this body of case law, the district court discerned a circuit split 

“[w]here an inmate’s exposure to waste lasts for three or four days.” J.A. 674 

(internal quotation marks omitted). Although locating this durational divide 

around three or four days’ exposure to human waste, the district court 




                                          37
nevertheless found that Willey’s complaint, which alleged, at a minimum,2 seven 

days’ exposure, failed to state a claim. We disagree.  

      Indeed, we find erroneous each of the three apparently independent 

grounds given by the district court for dismissing Willey’s claim for unsanitary 

conditions of confinement. The first two aim to set a minimum duration and 

minimum severity of an exposure for it to reach the level of a constitutional 

violation. We agree that there are many exposures of inmates to unsanitary 

conditions that do not amount to a constitutional violation, but we reject the 

district court’s conclusion that there is any bright‐line durational requirement for 



      2   The parties dispute whether Willey should be held to a particular sentence 
in his original complaint summarizing his claims against Allessandro, who 
“purposefully shut plaintiff’s toilet water and drinking water off for extensive 
lengths of time, and plaintiff’s toilet water was turned off for a period of seven (7) 
days, forcing plaintiff to stay in a cell with a Plexiglas shield (no air circulation) 
and breathe in air smelling of urine/feces from a non‐flushable toilet in direct 
violation of the 8th Amendment of the United States Constitution.” Compl. ¶ 87, 
J.A. 34. This sentence was omitted from Willey’s hand‐written amended 
complaint, which was otherwise substantively identical. See Am. Compl. ¶ 87, J.A. 
171. Even if the operative pleading were not the amended complaint or Willey 
were held to the omitted sentence alleging only seven days’ exposure, we would 
still find that he stated a claim for which relief can be granted. Accordingly, we 
need not reach this issue. Willey’s recovery on this claim at trial, if any, will be 
bound by the admissible evidence he adduces showing his exposure to 
unsanitary conditions, whether for seven days, seven weeks, or otherwise.

                                          38
a viable unsanitary‐conditions claim. Nor is there some minimal level of 

grotesquerie required, which goes unmet by an inmate’s accumulating human 

waste that fills a toilet but does not “overflow[] into his cell.” Id. at 675.  

      Instead, our decisions and those of other circuits evaluate the product of 

these two components—whether exposure to human waste is cruel and unusual 

depends on both the duration and the severity of the exposure. Where, for 

example, an exposure to human waste lasts merely ten minutes, but that exposure 

takes the form of working in a well while facing “a shower of human excrement 

without protective clothing and equipment,” a jury may find an Eighth 

Amendment violation. See Fruit v. Norris, 905 F.2d 1147, 1151 (8th Cir. 1990). 

Spending three days in that well was not required to state a claim. Likewise, a less 

severe exposure may be constitutionally permissible if rectified in short order but 

may become cruel and unusual with the prolonged passage of time. See McCord, 

927 F.2d at 846–47 (holding that occasional sewage backup onto cell floor on 

which inmate slept over two‐year period, among other conditions, violated 

Eighth Amendment). 




                                            39
      The severity of an exposure may be less quantifiable than its duration, but 

its qualitative offense to a prisoner’s dignity should be given due consideration. 

Here, the district court’s analysis did not appear to consider the effect that the cell 

shields would have in exponentially amplifying the grotesquerie of the odor of 

the accumulating waste. Another relevant consideration increases the severity of 

Willey’s second alleged exposure, which the district court did not discuss. Over 

those fourteen days in a filthy cell, Willey alleges that he was kept naked and 

without access to clothing. We do not mean to set out any precise formula—we 

do not say, for example, that this 14‐day exposure without clothing was more or 

less grave than the later 28‐day exposure with clothing—but any analysis must 

consider both the duration and the severity of an inmate’s experience of being 

exposed to unsanitary conditions. 

      Finally, the district court’s imposition of a third requirement—that an 

inmate “claim[] that he suffered sickness or other ill effects” to establish a 

violation, J.A. 676—fares no better. Although the seriousness of the harms 

suffered is relevant to calculating damages and may shed light on the severity of 

an exposure, serious injury is unequivocally not a necessary element of an Eighth 



                                          40
Amendment claim. See Hudson v. McMillian, 503 U.S. 1, 4 (1992). Even if such 

harm were required, Willey plainly alleged that his mental‐health problems and 

attempted suicide followed the campaign of retaliation of which the unsanitary 

conditions of his confinement were a prominent part.  

      For these reasons, independent of the reaching of grounds not raised by the 

movants without notice and an opportunity to respond, we vacate the dismissal 

of Willey’s claim for unsanitary conditions of confinement. 

IV. Additional Claims Reinstated 

      A. Nutritionally Inadequate Food 

      The Eighth Amendment requires “nutritionally adequate food that is 

prepared and served under conditions which do not present an immediate 

danger to the health and well being of the inmates who consume it.” Robles v. 

Coughlin, 725 F.2d 12, 15 (2d Cir. 1983) (per curiam) (internal quotation marks 

omitted). The district court acknowledged that Willey’s complaint alleges that 

“the bread was usually stale and the cabbage usually rotten.” J.A. 676. 

Accordingly, notwithstanding that “[c]ourts in this Circuit routinely have 

dismissed” inadequate‐nutrition claims, id. at 677, Willey’s claim is not that all 



                                          41
restricted diets are unconstitutional, but that the particular food he received was. 

Especially in light of the liberality courts must show to pro se pleadings, we find 

that Willey adequately pleaded this claim by alleging that his restricted diet was 

unusually unhealthy. 

      B. Theft of Legal Documents 

      As with the claim for unsanitary conditions, we have already explained 

that we must revive Willey’s claim for theft of legal documents because the 

district court dismissed it on grounds not raised in the defendants’ motion. We 

write further to clarify how to consider this claim on remand. The district court 

dismissed this claim “because New York state law provides him with an adequate 

post‐deprivation remedy, i.e., § 9 of the Court of Claims Act.” Id. at 669–70. In 

support of this conclusion, the district court cited the Supreme Court’s holding 

that “even the intentional destruction of an inmate’s property by a prison officer 

does not violate the Due Process Clause if the state provides that inmate with an 

adequate post‐deprivation remedy.” Id. at 669 (citing Hudson v. Palmer, 468 U.S. 

517, 536 (1984)). 




                                         42
      If Willey’s claim were for the destruction of his television or jewelry, this 

analysis would suffice. But nowhere does the district court distinguish between 

replaceable consumer goods and possibly irreplaceable legal documents. Legal 

documents have characteristics that differentiate them from mere “property” 

whose destruction can be adequately remedied by a generic property‐deprivation 

state law. Their theft or destruction, for example, may irrevocably hinder a 

prisoner’s efforts to vindicate legal rights. On remand, the district court should 

consider this claim as one for impeding access to the courts: 

      It  is  now  established  beyond  doubt  that  prisoners  have  a 
      constitutional   right  of  access  to  the  courts.  This  Court  recognized 
      that right more than 35 years ago when it struck down a regulation 
      prohibiting  state  prisoners  from  filing  petitions  for  habeas  corpus 
      unless  they  were  found  “ ‘properly  drawn’ ”  by  the  “ ‘legal 
      investigator’ ”  for  the  parole  board.  We  held  this  violated  the 
      principle  that  “the  state  and  its  officers  may  not  abridge  or  impair 
      petitioner’s  right  to  apply  to  a  federal  court  for  a  writ  of  habeas 
      corpus.”  
 
Bounds v. Smith, 430 U.S. 817, 821–22 (1977) (citations omitted). 

      C. Harassment 

      We also vacate the dismissal of Willey’s claim for harassment, again 

because the defendants did not mention it in their motion for summary judgment. 



                                            43
See J.A. 626–30. On remand, the district court has an opportunity to analyze this 

claim afresh under our recent decision in this area. See Crawford v. Cuomo, No. 14‐

969, 2015 WL 4728170, at *2–6 (2d Cir. Aug. 11, 2015). Crawford gives new 

guidance on the meaning of Boddie v. Schnieder, 105 F.3d 857, 861 (2d Cir. 1997), 

our Circuit’s leading Eighth Amendment case on harassment and abuse that 

leaves no physical injury. The district court may also consider whether Willey’s 

psychological pain and resulting suicide attempt constitute an “appreciable 

injury” that makes actionable the various forms of harassment Willey allegedly 

suffered. See Purcell v. Coughlin, 790 F.2d 263, 265 (2d Cir. 1986) (per curiam). 

      D. Malicious Prosecution and False Imprisonment 

      Willey’s claims for malicious prosecution and false imprisonment went 

unmentioned in the district court’s decision, in the defendants’ motion for 

summary judgment, and in the briefing on appeal.3 Willey’s complaint featured 

some of the ambiguities and inartful allegations typical of a pro se filing, which 


      3   Waiver is an equitable doctrine, and we find more equitable the 
reinstatement of these claims than the act of attributing to Willey’s appointed pro 
bono appellate counsel the knowing and voluntary relinquishment of them in 
light of their going unmentioned in the district court’s decision. 
        


                                          44
we must liberally construe. But we have no trouble concluding that his complaint 

stated, at a minimum, pendent state‐law claims for both malicious prosecution 

and false imprisonment. 

      Willey even emphatically underlined his malicious‐prosecution claim in his 

amended complaint: “Plaintiff was threatened and maliciously prosecuted with 

false charges and outside criminal charges of allegedly possessing contraband in 

the form of a weapon because plaintiff refused to act as an informant for security 

staff.” J.A. 170 (emphasis in original). The elements of a claim for malicious 

prosecution in New York are: “ ‘(1) the initiation or continuation of a criminal 

proceeding against plaintiff; (2) termination of the proceeding in plaintiff’s favor; 

(3) lack of probable cause for commencing the proceeding; and (4) actual malice 

as a motivation for defendant’s actions.’ ” Manganiello v. City of New York, 612 F.3d 

149, 161 (2d Cir. 2010) (quoting Murphy v. Lynn, 118 F.3d 938, 947 (2d Cir. 1997)). 

To make out a federal claim under 42 U.S.C. § 1983 in addition to a state‐law 

claim, “a plaintiff must show a violation of his rights under the Fourth 

Amendment and must establish the elements of a malicious prosecution claim 

under state law.” Id. at 160–61 (citations omitted). 



                                          45
      Willey alleged these elements. First, a prosecution was initiated against 

Willey in Alden Town Court for his alleged possession of a shank while 

incarcerated at Wende, the same conduct for which he was initially sentenced to 

solitary confinement. Second, those charges were dismissed. Third, Willey’s 

allegation is that Taylor and Lambert fabricated the allegation as retaliation for 

his refusal to provide false information to corrections officers, so he plainly 

pleaded lack of probable cause. Fourth, also because he alleges the prosecution 

was initiated in retaliation, Willey sufficiently alleges actual malice. We cannot 

say from the record or briefing whether the prosecution caused a violation of 

Willey’s Fourth Amendment rights so as to permit a claim under § 1983. 

      Likewise, Willey’s complaint alleges the elements of a claim for false 

imprisonment within solitary confinement. This claim, too, he did not hide: “I 

was in fact falsely imprisoned.” J.A. 20. In New York, “[t]o establish this cause of 

action the plaintiff must show that: (1) the defendant intended to confine him, (2) 

the plaintiff was conscious of the confinement, (3) the plaintiff did not consent to 

the confinement and (4) the confinement was not otherwise privileged.” 

Broughton v. State of New York, 37 N.Y.2d 451, 456 (1975). To succeed on the fourth 



                                          46
element, a plaintiff complaining of false imprisonment within solitary 

confinement must have “sufficiently pleaded that he had been subjected to 

punitive segregation for no legitimate reason and without the rudimentary 

protections of due process.” Gittens v. State of New York, 504 N.Y.S.2d 969, 972 

(N.Y. Ct. Cl. 1986). Willey alleged, first for his punitive segregation in solitary and 

then for the more‐punitive segregation behind cell shields, that the confinement 

was intentional, that he was conscious of it, that he did not consent to it, and that 

it was not privileged because it was done for an illegitimate reason and without 

due process. As with the malicious‐prosecution claim, it is unclear on this record 

whether Willey stated a federal claim in addition to a state‐law claim for false 

imprisonment. 

IV. Further Proceedings 

      The district court (Siragusa, J.) denied Willey’s first motion for appointment 

of counsel, invoking the balancing test used in our Circuit. See J.A. 654–55 (citing 

Hendricks v. Coughlin, 114 F.3d 390, 392 (2d Cir. 1997)). Later, the district court 

(Telesca, J.) denied as moot Willey’s reasserted motion for appointment of counsel 

in the same decision granting summary judgment to the defendants. Willey’s able 



                                           47
pro bono appellate counsel did not request that Willey be appointed counsel on 

remand or raise an argument concerning the decision denying as moot Willey’s 

reasserted motion. But we encourage the district court, on remand, to seriously 

consider affording Willey appointed counsel: Not only do Willey’s claims “seem[] 

likely to be of substance,” but each of the other relevant factors may support such 

an appointment. See Hodge v. Police Officers, 802 F.2d 58, 61–62 (2d Cir. 1986) 

(listing other factors including “indigent’s ability to investigate the crucial facts, 

whether conflicting evidence implicating the need for cross‐examination will be 

the major proof presented to the fact finder, the indigent’s ability to present the 

case, the complexity of the legal issues and any special reason in that case why 

appointment of counsel would be more likely to lead to a just determination”). 

      Moreover, we suggest that the district court consider whether to permit the 

parties, on remand, to take further discovery about Willey’s claims and that 

Willey receive leave to file a second amended complaint. The district court 

(Siragusa, J.) referred management of discovery to a magistrate judge, but none of 

the defendants was deposed and no evidence produced by discovery was 

submitted in connection with the motion for summary judgment.  



                                           48
      Should Willey be appointed counsel and permitted to take discovery, the 

district court may well winnow several of his claims before trial. For example, we 

earlier identified claims for which these defendants may be entitled to qualified 

immunity. As another example, Willey’s complaint does not name the officers 

responsible for the unsanitary conditions of his confinement in his second and 

third alleged exposures, in the mental‐health observation units. Willey may yet be 

able to name them in a second amended complaint, but if not, those incidents do 

not deserve a jury’s attention. We show a “special solicitude,” Graham v. Lewinski, 

848 F.2d 342, 344 (2d Cir. 1988), toward Willey as a pro se litigant by keeping 

alive, for now, these claims for unsanitary conditions of confinement, which we 

would dismiss in a counseled complaint for failing to identify the responsible 

officers who acted with the requisite culpability. But of course we leave 

management of discovery and trial to the sound discretion of the district court. 

      For all these reasons, we VACATE the judgment of the district court and 

REMAND for further proceedings consistent with this opinion.  




                                         49